
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 207
		IN THE HOUSE OF REPRESENTATIVES
		
			April 6, 2011
			Mr. Israel submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Recognizing the 150th anniversary of the
		  start of the American Civil War.
	
	
		Whereas the American Civil War started on April 12, 1861,
			 with the bombardment of Fort Sumter in Charleston Harbor, South Carolina;
		Whereas the American Civil War was the bloodiest four
			 years in American history, resulting in the death of approximately 620,000
			 soldiers and sailors and an unknown number of civilians;
		Whereas more than three million soldiers and sailors
			 courageously fought in the American Civil War;
		Whereas the American people must not forget the tremendous
			 sacrifice made on the battlefield and in the homefront during the American
			 Civil War;
		Whereas the American Civil War transformed the United
			 States by paving the way for Civil Rights legislation for decades to come;
		Whereas the sesquicentennial of the American Civil War is
			 a time for Americans to reflect upon the significance of the war and its impact
			 on modern-day America;
		Whereas preserving the memory of the American Civil War
			 will help ensure that future generations of Americans remember the lessons
			 learned from this part of American history; and
		Whereas it is proper for the United States to recognize
			 April 12 as an important day in American history: Now, therefore, be it
		
	
		That the House of Representatives
			 recognizes the 150th anniversary of the start of the American Civil War.
		
